                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

VAN TUBBS,                                 )
BOP Reg. #06762-027,                       )
  Movant,                                  )
                                           )   CIVIL ACTION NO. 2:17-00508-KD
v.                                         )
                                           ) CRIMINAL ACTION NO. 2:14-135-KD-N-18
UNITED STATES OF AMERICA,                  )
  Respondent.                              )

                                          JUDGMENT

       In accordance with the order entered this date, (Doc. 769), it is ORDERED, ADJUDGED,

and DECREED that JUDGMENT is entered in favor of the Respondent United States of America

and against Movant Vann Tubbs, that his motion brought under 28 U.S.C. § 2255 is DISMISSED

with prejudice, and that he is not entitled to a certificate of appealability or to appeal in forma

pauperis.

               DONE and ORDERED this the 6th day of May 2019.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
